Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to Applicant's amendment filed December 22, 2021 in reply to the Non-final Office Action mailed September 29, 2021. Claims 110, 114, 115, 117-130, 145, 146, 150, and 151 have been amended; claims 1-109, 111-113, 116, and 131-144 have been canceled; and claims 152-154 have been newly added. Claims 145-149 have been withdrawn. Claims 110, 114, 115, 117-130, and 150-154 are currently under examination in the application.
Obviousness-Type Double Patenting (I-II)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
I. Claims 110, 114, 115, 117-130, and 150-154 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23, 47-69, 93-116, and 141-164 of U.S. Patent No. 11,135,311.
Applicant’s elected subject matter is directed to an ophthalmic composition comprising 1.5 wt% dexamethasone, 14 wt% ɣ-cyclodextrin, 2.5 wt% poloxamer, 0.1 
 Claims 1-23, 47-69, 93-116, and 141-164 of U.S. Patent No. 11,135,311 disclose an ophthalmic microsuspension comprising a solid complex of an active and a cyclodextrin with diameter of 2-10 µm; a polymer, and water; wherein the active can be dexamethasone and can be present in the amount of 1-2 wt%, the cyclodextrin can be ɣ-cyclodextrin and can be present in the amount of 12-16 wt%, the polymer can be poloxamer and can be present in the amount of 2.2-2.8 wt%, and the composition can further include a preservative, a stabilizing agent, and an electrolyte; wherein the viscosity can be 4-14 cP; wherein 70-90% of the desamethasone is in the form of solid complexes; and wherein the composition comprises less than 0.2 wt% dexamethasone by-products and degradation products. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application defines “composition” as including microsuspension; and the patent provides that “preservative” can include e.g. 0.1 wt% disodium edetate, that “electrolyte” can include 0.57 wt% sodium chloride, and that “dexamethasone by-product and degradation product” can include dexamethasone enol aldehyde.
II. Claims 110, 115, 117-129, and 150-154 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13, 15, and 17-19 of U.S. Patent No. 7,893,040. 
Applicant’s claims are directed to an ophthalmic composition comprising 1-2 wt% dexamethasone, 12-16 wt% ɣ-cyclodextrin, 2.2-2.8 wt% polymer, and water; wherein the viscosity is 4-14 cP, 70-90% of the dexamethasone is in the form of solid complexes, the solid complex has a diameter of about 3-8 µm, and the composition comprises less than 0.2 wt% dexamethasone enol aldehyde. 
Claims 1-13, 15, and 17-19 of U.S. Patent No. 7,893,040 disclose an ophthalmic composition in the form of an aqueous suspension comprising drug, cyclodextrin, a polymer, and water; wherein the drug can be dexamethasone, the cyclodextrin can be ɣ-cyclodextrin and can be present in the amount of 2-20 wt%, the polymer can be present in the amount of up to 5 wt%; and wherein 50-95% of the dexamethasone is in the form of solid complexes with a diameter of about 0.1-500 µm. 
Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 7,893,040 discloses that by “an ophthalmic composition in the form of an aqueous suspension” means that the viscosity is “typically between 2-15 cP”, and dexamethasone, when employed as the active with ɣ-cyclodextrin, is present in the amount of 1.5 wt%.
The claimed composition of U.S. Patent No. 7,893,040 does not necessarily require any dexamethasone enol aldehyde at all (i.e. meets the limitation of “contains less than 0.2 wt% dexamethasone enol aldehyde”). Alternatively, to the extent that this amount of dexamethasone enol aldehyde is inherently present in the claimed 
NEW GROUNDS OF REJECTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 110, 114, 115, 117-130, and 150-154 are rejected under 35 U.S.C. 103 as being unpatentable over Jansook et al. (J. Pharm Pharmaceut Sci. 2010; 13(3): 336-350)
Applicant Claims
Applicant’s elected subject matter is directed to a sterile ophthalmic composition comprising 1.5 wt% dexamethasone, 14 wt% ɣ-cyclodextrin, 2.5 wt% poloxamer, 0.1 wt% disodium edetate, 0.57 wt% sodium chloride, and water; wherein the viscosity is 4-14 cP, 70-90% of the desamethasone is in the form of solid complexes, the solid complex has a diameter of about 3-8 µm, and the composition comprises less than 0.5 wt% dexamethasone enol aldehyde based on the weight of the dexamethasone. 
Determination of the Scope and Content of the Prior Art (MPEP § 2141.01)
et al. disclose sterile eye drops (i.e. an ophthalmic composition) comprising 1.5 wt% dexamethasone, 14 wt% ɣ-cyclodextrin, 2.5 wt% poloxamer 407, 0.1 wt% disodium edetate (i.e. EDTA), 0.5 wt% sodium chloride, and water; wherein the viscosity is about 7-12 cP, about 60-85% of the dexamethasone can be in the form of solid complexes, the solid complex has a diameter of about 2.5-5.8 µm, and the composition comprises less than 0.5 wt% of dexamethasone degradation products (see e.g. abstract; Tables 1, 3, 4, and 5).
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Jansook et al. do not explicitly disclose the amount of dexamethasone enol aldehyde, and thus do not anticipate the instantly claimed subject matter. However, the Jansook et al. disclosure is sufficient to render the claimed subject matter prima facie obvious within the meaning of 35 USC 103.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to employ the teachings of Jansook et al., outlined supra, to devise the instantly claimed composition. 
Jansook et al. disclose eye drops (i.e. an ophthalmic composition) comprising 1.5 wt% dexamethasone, 14 wt% ɣ-cyclodextrin, 2.5 wt% poloxamer 407, 0.1 wt% disodium edetate (i.e. EDTA), 0.5 wt% sodium chloride, and water; wherein the viscosity is about 7-12 cP, about 60-85% of the dexamethasone can be in the form of solid complexes, and the solid complex has a diameter of about 2.5-5.8 µm. 
et al. composition, and one of ordinary skill in the art would thus have understood that the Jansook et al. composition contains no dexamethasone enol aldehyde at all. To the extent that dexamethasone enol aldehyde is an unintentional degradation product of dexamethasone, Jansook et al. expressly teaches that their compositions are chemically stable, and this stability is clearly evident from the data shown in Table 4. For formulation F1, the intended amount of dexamethasone is 1.5 % w/v, i.e. 15 mg/ml. The amounts of dexamethasone in formulation F1 recorded over a period of 8 months include a high of e.g. 14.37 ±0.52 mg/ml at 25C and 14.64 ± 0.54 mg/ml at 40C. Without question, one of ordinary skill in the art would know that no dexamethasone is being spontaneously generated during this test period. Hence, within the margin of error, the amount of dexamethasone can be e.g. 15 mg/ml, and thus no dexamethasone degradation products are formed at all. 
Even assuming, arguendo, that the highest amount of dexamethasone at the 25C, i.e. 14.37 + 0.52, i.e. 14.89, is interpreted to mean that a total of 0.11 mg/ml of dexamethasone degradation products are formed, the amount of degradation products is thus 0.01% of the composition by weight, and 0.7% of the dexamethasone by weight. However, dexamethasone enol aldehydes may be but one of the dexamethasone degradation products formed, if they are formed at all, and may not even be the primary degradation product formed. Hence, in other words, dexamethasone enol aldehyde, if present at all, may be only a small fraction of the total amount of degradation products present, i.e. a small fraction of the 0.7% by weight of the dexamethasone. Applicant has provided no hard evidence to the contrary.

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed December 22, 2021 have been fully considered but they are moot in view of the new grounds of rejection.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.